DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Applicant’s reply filed 1/26/2022.
Claims 1-6 and 9-25 are pending.
Claims 1-6 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2012/0289788) of record, in view of Wilcox et al. (US Patent Pub 201/0063410).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (US Patent Pub 2012/0289788) (Jain) of record, in view of Wilcox et al. (US Patent Pub 201/0063410) (Wilcox).
In regards to claim 1, Jain discloses an empirical data management system (EDMS) comprising:
a.	an application server running an EDMS server application (Jain at Fig. 17-1720, para. 0418)1;
b.	a process instrument in communication with the application server (Jain at paras. 0026-27)2, wherein the process instrument is configured to measure process data for use in a step of an experimental or manufacturing process (Jain at paras. 0136, 0333-334)3; 
c.	an environmental sensor unit in communication with the application server (Jain at para. 0081)4, wherein the environmental sensor unit is configured to determine environmental data describing an environmental condition of the process instrument (Jain at paras. 0056, 0063, 0078)5;
d.	a data storage system in communication with the application server, wherein the data storage system comprises environmental data received from the environmental sensor unit describing the environmental condition of the process instrument (Jain at para. 0061)6, the 7; and
e.	a correlation module programmed with instructions and logic to determine if a correlation exists between environmental data received from the environmental sensor unit describing the environmental condition of the process instrument and specified environmental operating ranges of the process instrument (Jain at paras. 0028, 0125)8, wherein the correlation is whether or not the environmental data is within the specified environmental operating ranges of the process instrument (Jain at paras. 0061, 0159-160)9, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user with a message (Jain at para. 0160)10 selected from the group consisting of:
	i.	a recommendation to modify the process data;
	ii.	a recommendation to calculate a correction or offset factor for the process data;
iii.	a recommendation to modify a result of the experimental or manufacturing process;
iv.	a recommendation to abandon the experimental or manufacturing process;
v.	a recommendation to modify a step in the experimental or manufacturing process;
	vi.	a warning that the environmental data is not within the specified environmental operating ranges of the process equipment (Jain at para. 0160)11; and
vii.	a query regarding whether the user would like to continue the experimental or manufacturing process.
Jain does not expressly disclose wherein the process data measurements including mass and/or volume of a sample.
Wilcox discloses a system and method for sample analysis in a laboratory process.  The process analysis takes into consideration environmental factors.  Wilcox at paras. 0003, 0127.  The system utilizes laboratory management information systems (LIMS).  Wilcox at para. 0151.  Instruments can include a mass spectrometer, which measures at least the mass of a sample.  Wilcox at para. 0194.
Jain and Wilcox are analogous art because they are both directed to the same field of endeavor of storing and analyzing scientific data.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by adding the feature of wherein the process data measurements including mass and/or volume of a sample, as disclosed by Wilcox.
The motivation for doing so would have been because Jain already discloses utilizing the sensors disclosed to perform experiments and embodiments in an experimental system.  Jain at paras.  0136, 0333-334.  The sensors described are essentially laboratory equipment like those disclosed by Wilcox. 

In regards to claim 2, Jain in view of Wilcox discloses the EDMS of claim 1, wherein the EDMS system further comprises an instrument control unit in communication with the application server and either or both the environmental sensor unit and/or the process instrument, wherein the instrument control unit comprises hardware, instructions, and logic to receive the message sent by the correlation module and to provide the message to the user.  Jain at para. 0403.12
In regards to claim 3, Jain in view of Wilcox discloses the EDMS of claim 2, wherein the instrument control unit is an instrument interface unit (IIU) programmed with instructions and logic for establishing a controlled process workflow by a user and for establishing a controlled flow of data between the application server and either or both the process instrument and/or the environment sensor unit.  Jain at para. 0056.13
In regards to claim 4, Jain in view of Wilcox discloses the EDMS of claim 3, wherein the IIU comprises one or more pieces of hardware selected from the group consisting of:  a display, bar code scanner, RFID scanner, NFC reader, QR code scanner, speaker, microphone, non-contact sensor, secure payment interface, and camera.  Jain at para. 0056.14
In regards to claim 5, Jain in view of Wilcox discloses the EDMS of claim 4, wherein the one or more pieces of hardware are configured to receive data input by the user.  Jain at para. 0056.15
In regards to claim 6, Jain in view of Wilcox discloses the EDMS of claim 1, wherein the specified environmental operating ranges of the process instrument includes ranges of environmental variables selected from the group consisting of:  temperature, humidity (Jain at para. 0043), light intensity, light wavelengths, vibration, gas concentration, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information (Jain at para. 0159)16, and equipment use information.
In regards to claim 9, Jain in view of Wilcox discloses the EDMS of claim 1, wherein the correlation determination is performed by statistical analysis and/or statistical comparison of environmental data and specified environmental operating ranges of the process instrument.  Jain at para. 0128.17
In regards to claim 10, Jain in view of Wilcox discloses the EDMS of claim 1, further comprising a client workstation running an EDMS client application in communication with the application server, wherein upon determination of existence of a correlation, the correlation module is programmed with instructions and logic to prompt a user using the client workstation with the message.  Jain at Fig. 4.18
In regards to claim 11, Jain in view of Wilcox discloses the EDMS of claim 1, wherein the data received form the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Jain at paras. 0159-160.19
In regards to claim 12, Jain in view of Wilcox discloses the EDMS of claim 1, wherein the data stored in the data storage system comprises data types selected from the group consisting of project data, experiment data, object data, user data (Jain at para. 0089)20, inventory data, maintenance data, usage data, and metadata.  
In regards to claim 13, Jain in view of Wilcox discloses the EDMS as recited in claim 12, wherein the data comprises metadata and wherein the metadata comprises environmental data received from the environmental sensor unit which characterizes the process data obtained from the process instrument.  Jain at para. 0097.21

In regards to claim 14, Jain discloses the EDMS of claim 1, but does not expressly disclose wherein the EDMS system comprises an Electronics Laboratory Notebook (ELN) system or a Laboratory Information Management System (LIMS).
Wilcox discloses a system and method for sample analysis in a laboratory process.  The process analysis takes into consideration environmental factors.  Wilcox at paras. 0003, 0127.  The system utilizes laboratory management information systems (LIMS).  Wilcox at para. 0151.  
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Jain by making the EDMS comprise a LIMS, as disclosed by Wilcox.
The motivation for doing so would have been because a LIMS are widely available from a number of different companies and are used for storing and managing this type of data for analysis.  

In regards to claim 15, Jain in view of Wilcox discloses the EDMS of claim 1, wherein the correlation module message recommendation options (i-v) further comprises an instruction to perform the recommendation action and/or an instruction on how to perform the recommendation action.  Jain at paras. 0395, 0403.22

In regards to claim 16, Jain in view of Wilcox discloses a method for using an empirical data management system (EDMS) to determine if a correlation exists, comprising the steps of:
a.	providing an EDMS of claim 1 (Jain at Fig. 17-1720, para. 0418)23;
b.	receiving data in the application data server, wherein the data is received from the process instrument and from the environmental sensor unit (Jain at paras. 0089, 0160, 0201, 0419)24;
c.	determining in the correlation module if a correlation exists between environmental data and specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data is within the specified operating ranges of the process instrument (Jain at paras. 0028, 0061, 0125, 0159)25, and
d.	if it is determined in step (c) that a correlation exists, prompting a user with the message (Jain at para. 0160)26;
e.	thereby using an empirical data management system (EDMS) to determine if a correlation exists.  (Jain at paras. 0028, 0061, 0125, 0159).
In regards to claim 17, Jain in view of Wilcox discloses the method of claim 16, wherein the method further comprises the step of receiving input from a user with respect to the message provided in step (d).  Jain at para. 0394.27
In regards to claim 18, Jain in view of Wilcox discloses the method of claim 16, wherein the specified environmental operating ranges of the process instrument include ranges of environmental variables selected from the group consisting of:  temperature, humidity (Jain at para. 0043), light intensity, light wavelengths, vibration, gas concentration, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information (Jain at para. 0159)28, and equipment use information, and wherein the method further comprises the step of determining if a correlation exists between environmental data received from the sensor unit and the specified environmental operating ranges of the process instrument.  Jain at paras. 0160.29
In regards to claim 19, Jain in view of Wilcox discloses the method as recited in claim 18, wherein the data received from the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Jain at paras. 0159-160.30
In regards to claim 20, Jain in view of Wilcox discloses the method of claim 16, wherein the correlation module message recommendation options (i-v) further comprises an instruction to perform the recommended action and/or an instruction on how to perform the recommended action.  Jain at paras. 0395, 0403.31

In regards to claim 21, Jain in view of Wilcox discloses a method for using an empirical data management system (EDMS), the method comprising the steps of:
a.	providing the EDMS of claim 132 and determining if a correlation exists between environmental data and specified environmental operating ranges of the process instrument, wherein the correlation is whether or not the environmental data is within the specified environmental operating ranges of the process instrument (Jain at paras. 0028, 0061, 0125, 0159)33, and
b.	if it is determined in step (a) that a correlation exists, prompting a user with the message  (Jain at para. 0160)34. 
In regards to claim 22, Jain in view of Wilcox discloses the method of claim 21, wherein the method further comprises the step of receiving input from a user with respect to the message provided in step (b).  Jain at para. 0394.35
In regards to claim 23, Jain in view of Wilcox discloses the method of claim 21, wherein the specified environmental operating ranges of the process instrument include ranges of environmental variables selected from the group consisting of:  temperature, humidity (Jain at para. 0043), light intensity, light wavelengths, vibration, gas concentration, air pressure volatile organic compounds (VOC) concentration, particulate level, air pollution level, calibration information, user information (Jain at para. 0159)36, and equipment use information, and wherein the method further comprises the step of determining if a correlation exists between environmental data received from the sensor unit and the specified environmental operating ranges of the process instrument.  Jain at paras. 0160.37
In regards to claim 24, Jain in view of Wilcox discloses the method as recited in claim 23, wherein the data received from the environmental sensor unit is environmental data relating to the environmental condition of the process instrument at a time earlier than or at the time the process data is obtained from the process instrument.  Jain at paras. 0159-160.38
In regards to claim 25, Jain in view of Wilcox discloses the method of claim 21, wherein the correlation module message recommendation options (i-v) further comprises an instruction to perform the recommended action and/or an instruction on how to perform the recommended action.  Jain at paras. 0395, 0403.39

Response to Amendment
Rejection of Claim 19 under 35 U.S.C 112(b)
Applicant’s amendment to claim 19 is acknowledged.  The rejection to claim 19 under 35 U.S.C. 112(b) is withdrawn.      

Drawings
Applicant’s replacement drawings for figures 3, 4, 9, and 10 are accepted.  Consequently, the objection to the drawings is withdrawn.

Response to Arguments
Rejection of claims 1-6 and 9-25 under 35 U.S.C. 103
Applicant’s arguments in regards to the rejections to claims 1-6 and 9-25 under 35 U.S.C. 103, have been fully considered and they are persuasive in that Jain in view of Baek does not expressly disclose the process instruments measure process data including mass and/or volume.  
However, upon further search and consideration, new grounds of rejection are set forth above as necessitated by Applicant’s amendments.  The new grounds of rejection rely on Wilcox, which discloses a system and method for analyzing process data in a laboratory environment while considering environmental factors.  
Applicant also presents additional arguments with respect to limitations that were rejected based on Jain.  Applicant alleges Jain fails to disclose (1) “an environmental sensor to determine an environmental condition of … [the] … equipment”, (2) “a correlation module programed with logical and instructions to determine whether an environmental condition about the process instrument falls with[in] or outside of a specified range of operating condition”, and (3) “providing any of the specific messages to a user upon determination of whether or not the environmental condition of the process instrument is within the specified environmental operating ranges of the instrument.”  Remarks at 9-10.  Examiner respectfully disagrees.  As previously discussed in the prior Office action, these limitations were addressed in the Final Office action mailed 5/17/2021.  Examiner’s explanations from that Office action are reiterated here.
For at least these reasons, Examiner asserts Jain discloses limitations (1) through (3).  Claims 1-6 and 9-25 are now rejected under the new grounds of rejection set forth above as necessitated by Applicant’s amendments.


Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  These are:
Halperin et al. (US Patent 8,403,865) discloses a system and method for prediction and monitoring of clinical episodes by monitoring sensor parameters.
Majumdar et al. (US Patent Pub 2016/0275149) discloses a system and method for visualizing data quality of data received from instruments measuring samples.  The system including LIMS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Michael Le whose telephone number is 571-272-7970 and fax number is 571-273-7970.  The examiner can normally be reached Mon-Fri 9:30 AM – 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on via telephone at 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        


	
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Jain discloses servers, which are interacted with by clients.  Server can be an application server within this system that stores sensor data and manages such data (i.e., EDMS).
        2 The sensor array can include different types of sensors, which are used to collect data for analysis (i.e., testing or laboratory or medical equipment).
        3 Jain discloses the models are used in experimental systems in some embodiments.  Jain also discloses several experiments.  Therefore, the sensors (i.e., process instruments) disclosed are interpreted as being configured to determine or measure process data in an experimental process.
        4 Sensors that detect environmental conditions.
        5 Environmental sensors detect environmental conditions of the sensors within the sensor array.
        6 Data stream from an environmental sensor may determine whether another sensor is within specified parameters (i.e., specified operating range).
        7 Data log logged and stored in the data store (i.e., data storage system), which is also connected to the server system (i.e., application server).  The data store stores all logged data, which includes all sensor data from the environmental sensors, mood/behavior (i.e., medical/testing equipment) sensors, and other data ranges to be used for analysis, such as a stress index values that a sensor should detect (i.e., environmental operating ranges of the process instrument).
        8 The analysis system (i.e., correlation module) analyzes the data and determines a relationship between two or more data elements, such as a correlation.
        9 A user is determined as stressed (i.e., a correlation is determined) if a current stress index determined based on data streams from the sensors exceeds an average stress index (i.e., suggested operating range).
        10 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        11 A message can include a warning.
        12 A display system receives alerts resulting from analysis output (i.e., receive a message from the correlation module to provide a message to the user).
        13 User input sensors (i.e., IIU) can be any of the listed elements in the cited paragraph, which correspond to at least one of the group claimed in claim 10.  The sensors control user input (i.e., process workflow by a user) and sends data streams for the analysis process (i.e., establishing a controlled flow of data between server …).
        14 Listed items in the cited paragraph correspond to at least one item of the list, such as a microphone.
        15 User input sensors are configured to receive user input.
        16 User’s stress is interpreted as “user information”.
        17 The analysis system which determines correlations can generate models based on statistics (i.e., statistical analysis).
        18 Fig 4 shows a drawing of a phone (i.e., client workstation) running an application (i.e., EDMS client app).  The app allows a user to receive alerts from the system.
        19 The stress sensors detect the user data (i.e., user information) at the time the sensor detects the data (i.e., at the time the process data is obtained from the process instrument).
        20 Data store stores the logged data from the sensor array (i.e., user data).
        21 Meta-sensors can also detect derivative data (i.e., metadata) that characterizes the process data received through the main sensors.
        22 The recommendation includes a recommendation to modify the result (i.e., glucose level) with instructions on how to perform the recommendation (i.e., eat something).
        23 Jain discloses servers, which are interacted with by clients.  Server can be an application server within this system that stores sensor data and manages such data (i.e., EDMS).  As set forth in the rejection of claim 1 above, Jain in view of Wilcox discloses the process instruments being laboratory equipment.
        24 Data log logged and stored in the data store (i.e., data storage system), which is also connected to the server system (i.e., application server).  The data store stores all logged data, which includes all sensor data from the environmental sensors, mood/behavior (i.e., medical/testing equipment) sensors, and other data ranges to be used for analysis, such as a stress index values that a sensor should detect (i.e., environmental operating ranges of the process instrument).
        25 The analysis system (i.e., correlation module) analyzes the data and determines a relationship between two or more data elements, such as a correlation.
        26 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        27 A user with a phone, for example, may use the app via conventional touch screen interaction.  Each touch or swipe is interpreted as input.  A user receiving an alert would need to tap or swipe to view or exit the alert (i.e., input from the user with respect to the message provided).
        28 User’s stress is interpreted as “user information”.
        29 User’s stress determination is made by determining a correlation between a user’s current stress index based on data received from the sensor unit and a general stress index of the user (i.e., environmental range).
        30 The stress sensors detect the user data (i.e., user information) at the time the sensor detects the data (i.e., at the time the process data is obtained from the process instrument).
        31 The recommendation includes a recommendation to modify the result (i.e., glucose level) with instructions on how to perform the recommendation (i.e., eat something).
        32 See the rejection to claim 1 above.
        33 The analysis system (i.e., correlation module) analyzes the data and determines a relationship between two or more data elements, such as a correlation.  The data streams of the sensors are compared to determine if data streams are within normal or expected ranges (i.e., operating ranges).
        34 The analysis system, upon determining a correlation relationship, may send an alert or warning to the user or a third party.
        35 A user with a phone, for example, may use the app via conventional touch screen interaction.  Each touch or swipe is interpreted as input.  A user receiving an alert would need to tap or swipe to view or exit the alert (i.e., input from the user with respect to the message provided).
        36 User’s stress is interpreted as “user information”.
        37 User’s stress determination is made by determining a correlation between a user’s current stress index based on data received from the sensor unit and a general stress index of the user (i.e., environmental range).
        38 The stress sensors detect the user data (i.e., user information) at the time the sensor detects the data (i.e., at the time the process data is obtained from the process instrument).
        39 The recommendation includes a recommendation to modify the result (i.e., glucose level) with instructions on how to perform the recommendation (i.e., eat something).